1

2

3

4

5

6

7                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
8                                    AT SEATTLE

9
     CHI CHEN, ET AL.,                            Case No. C16-1109 RSM
10
                            Plaintiffs,           ORDER GRANTING MOTION TO
11                                                WITHDRAW AS COUNSEL FOR
                  vs.                             PLAINTIFF YUE GU
12
     U.S. BANK, NATIONAL ASSOCIATION,
13   ET AL.,
14                          Defendants.
15

16
           THIS MATTER comes before the Court by motion of Harris Bricken McVay
17
     Sliwoski, LLP (“Harris Bricken”), counsel for Plaintiffs in the above-captioned
18
     case. Harris Bricken seeks leave to withdraw as counsel for Yue Gu whose claims
19
     were dismissed on November 1, 2019. Dkt. #199.
20
           Harris Bricken’s Motion is brought under Local Rule 83.2(b)(1) and is
21
     supported by the Declaration of attorney Thea Lao who reports a fundamental
22
     disagreement with Plaintiff Gu following a substitution of counsel in March 2019.
23
           Harris Bricken further submits that Plaintiff Gu’s last-known address is:
24
                                  220 Weinisi Huayuan Phase II,
25                               No. 502 Jinshi Road, Wuxi, Jiangsu
26                                         214121, China
           The Court, having considered the briefing submitted in relation to the
27



     ORDER
1    Motion to Withdraw as Counsel for Plaintiff Yue Gu, hereby find and ORDERS

2    that Plaintiffs’ Motion, Dkt. #187, is GRANTED. Harris Bricken, and its attorneys

3    Daniel P. Harris, William R. Kiendl, Sara Xia, and Jihee Ahn will be noted by the

4    Clerk of the Court as prior counsel for Plaintiff Gu.

5

6          DATED this 20th day of December 2019.

7

8
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
